     Case 2:18-cv-01427-GMN-DJA Document 32 Filed 04/17/20 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     ROBERT WALSH,                                      Case No. 2:18-cv-01427-GMN-CWH
10                                     Petitioner,                    ORDER
             v.
11
      JAMES DZURENDA, et al.,
12
                                   Respondents.
13

14          In June 2019, this court granted in part respondents’ motion to dismiss several

15   grounds in Robert Walsh’s pro se 28 U.S.C. § 2254 habeas corpus petition (ECF No.

16   25). Walsh has now filed a motion for appointment of counsel (ECF No. 30).

17          There is no constitutional right to appointed counsel for a federal habeas corpus

18   proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999

19   F.2d 425, 428 (9th Cir.1993). The decision to appoint counsel is generally

20   discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481

21   U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469

22   U.S. 838 (1984). However, counsel must be appointed if the complexities of the case

23   are such that denial of counsel would amount to a denial of due process, and where the

24   petitioner is a person of such limited education as to be incapable of fairly presenting his

25   claims. See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th

26   Cir.1970). Here, Walsh was convicted of trafficking in a controlled substance,

27   adjudicated a habitual criminal, and sentenced to life in prison without the possibility of

28
                                                     1
     Case 2:18-cv-01427-GMN-DJA Document 32 Filed 04/17/20 Page 2 of 2



1
     parole. While his petition appears to present his claims in a reasonably clear manner, in
2
     order to ensure due process, the court grants Walsh’s motion for counsel.
3
            IT IS THEREFORE ORDERED that petitioner’s motion for appointment of
4
     counsel (ECF No. 30) is GRANTED.
5
            IT IS FURTHER ORDERED that the Federal Public Defender for the District of
6
     Nevada (FPD) is appointed to represent petitioner.
7
            IT IS FURTHER ORDERED that the Clerk electronically serve the FPD a copy of
8
     this order, together with a copy of the petition for writ of habeas corpus (ECF No. 1).
9
            IT IS FURTHER ORDERED that the FPD has 30 days from the date of entry of
10
     this order to file a notice of appearance or to indicate to the court its inability to
11
     represent petitioner in these proceedings.
12
            IT IS FURTHER ORDERED that after counsel has appeared for petitioner in this
13
     case, the court will issue a scheduling order, which will, among other things, set a
14
     deadline for the filing of an amended petition, if any.
15
            DATED: 17 April 2020.
16

17
                                                         GLORIA M. NAVARRO
18                                                       UNITED STATES DISTRICT JUDGE

19
20

21

22

23

24

25

26
27

28
                                                    2
